Title: To Thomas Jefferson from Robert Smith, 9 April 1803
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Dep. Ap. 9. 1803
          
          As the Governor of Massachussetts has in a letter to the Secretary at War renewed his application respecting the Cannon and other Stores Obtained from that State in the year 1798, I consider it proper to send to you the enclosed Copies of letters, which will give you a view of the part of the Case for which this Department has been responsible.
          The Books and papers of this Department have been carefully examined and I cannot find that the demand and refusal have ever been made as stated in the resolutions of the Legislature of that State. Neither is it presumeable that the Government of the United States would have refused to return the Cannon as, it seems, they were not fit for a Man of War and could not be used in the frigate Constitution for which they had been borrowed.
          With great respect, I have the honor to be Sir, Your Ob. Ser
          
            Rt Smith
          
        